ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_03_EN.txt. 54

SEPARATE OPINION
OF PRESIDENT BUSTAMANTE Y RIVERO

[Translation]

I subscribe to the reasons on which the Court has based its Judgment
in the Barcelona Traction case. Nevertheless, certain very special aspects
of this case have prompted me to certain additional reflections concerning
the question of the law applicable, and I feel it right that I should com-
municate them as concerning matters of doctrine. I consider, moreover,
that the question of the exhaustion of local remedies, which was raised in
the fourth preliminary objection during the first phase of the proceedings,
could have been taken into consideration in the reasons for judgment and
mentioned in the Court’s decision. I consequently propose to examine
these two points succinctly in the paragraphs which follow.

*

1. The Application in the present case stands on the principle of inter-
national law which recognizes that each State has the power, subject to
certain conditions, to exercise diplomatic protection of its nationals who,
in a foreign country, have suffered an injury affecting their persons or
their rights in violation of international law. Relying on this principle, the
Belgian Government’s Application, filed on 19 June 1962 in behalf of
certain Belgian nationals holding shares in Barcelona Traction, treated
of certain responsibilities which, according to the Applicant, should be
imputed to the Spanish Government. These responsibilities were said to
arise, on the one hand, from the bankruptcy adjudication made by the
Reus judge on 12 February 1948 against the holding company Barcelona
Traction, Light and Power Co., Limited, of Canadian nationality, which
carried on activities in Spain through the medium of various subsidiary
companies. They were said to relate, on the other hand, to the allegedly
improper treatment afforded this group of companies by the Spanish
administrative and judicial authorities before and after the bankruptcy
adjudication.

That Barcelona Traction has the character of a holding company has
been recognized by both Parties; it is established in particular by the
documents printed in Appendices 1 and 2 to Annex 22 and in Annex 23 of
the Belgian Memorial.

Accordingly, the Application gives rise to the necessity of investigating,
among other cardinal points, the question of whether the fact of Bar-
celona Traction’s being a holding company has any particular bearing on

55
BARCELONA TRACTION (SEP. OP. BUSTAMANTE Y RIVERO) 55

the conditions for the diplomatic protection of that company or even on
the extent of the responsibility of the respondent State. Such investigation
reveals an almost total absence of specific rules of general international
law or treaty law applicable to transnational holding companies and shows
why, in consequence, judges tend to encounter difficulty in ascertaining
the law applicable in each case and may even be forced to fall back on
debatable analogies drawn from municipal law or on private inter-
national law norms of questionable relevance. A brief analysis of the
way holding companies belie the legally established mechanism of the
limited company will doubtless facilitate appreciation of the problem.

2. The institution of the limited company, which was destined to
displace the old partnership, was a creation of municipal law devised
within the purely national domain for the purpose of expanding the
financial potentialities and scope of activities of business associations.
Each legal system consequently laid down the rules governing the struc-
ture and working of commercial companies within the national territory,
but always with the end in view of endowing them with the character of
autonomous legal personae distinct from the personae of their share-
holders. At a certain moment, however, world-wide economic expansion,
under the twofold stimulus of increasing needs and the abundance of
investment capital, multiplied the phenomena of financial interdependence
between States, thereby revealing that the purely national field of action
of the classic commercial company had become insufficient. The holding
company then appeared, as a manifestation of the new transnational
character of the company. Thus it was that the centre of gravity of com-
mercial and stock-exchange business not infrequently shifted from the
field of private law into the international domain.

Nevertheless, this practical evolution in contemporary economic life
was not matched on the legislative plane by the appearance of any new
form of juridical institution. In order to achieve it, the already familiar
appearance of the limited company was quite simply borrowed, though
the holding company introduced into that institution a heterogeneous
element, one contrary to its very nature, by denying a truly independent
legal personality to the subsidiary companies of the constituent group
and placing them entirely under the authority of the parent or chief
company of the group, the holder of all or a majority of their shares. In
fact, this situation arose without any visible alteration in the structure and
functioning of the subsidiary companies being perceptible from outside:
what unites the constituent group is generally only an invisible bond, a
network of hidden links consisting in the decisions of the central organs of
control, which “radiate’’ to the directors of the subsidiaries who are
charged with their implementation. It is a further advantage of this
system that the central entity of the holding company does not necessarily
have to be registered or be seen to carry on business in the country where
the capital is invested: all that is required is that the subsidiaries may ap-

56
BARCELONA TRACTION (SEP. OP. BUSTAMANTE Y RIVERO) 56

pear there in the guise of independent legal entities. The result is a certain
possibility of evading responsibilities.

3. This de facto reality of the conduct of holding companies—which
represents the most usual case—does not, in my opinion, answer the nor-
mal requirements of a de jure situation. The foregoing historical outline
shows that (for the reasons indicated) the concept of the holding company
corresponded to a unilateral intention or concern on the part of investors
who, engrossed with their own interests, relegated to the background the
legal situation of the subsidiary companies and the laws of the country of
investment. However, the diplomatic protection of foreigners doing
business in the territory of a given State must be regarded as establishing
a bilateral relationship in which a duality of reciprocal rights and obliga-
tions comes into play: those of the protecting State in relation to those of
the State in which the investment was made. It is hard to see how the
terms of this relationship could be defined if no legal bond has first been
established between the holding company which forms the subject of dip-
lomatic protection and the State whose acts are the subject of complaint.
As soon as the holding company crosses a frontier and penetrates the ter-
ritory of another State, it is ipso facto transformed into an institution of
private international law, to ensure the equitable functioning of which
would require the formulation of principles and rules defining the
reciprocal interests of the subsidiary companies and the central entity of
the group, as well as the parent company’s relations with and duties
towards the States in which the subsidiaries have their domicile and in
which they carry on their business. Any other system of organization
must run counter to the principles of the equality of juristic persons and
of a State’s power of imperium over its territory. It is true that a few legal
norms may be found here and there on this subject, but, despite the
importance of the problem, it can be said that neither the legal systems
of States nor the law-making organs of the international community have
yet succeeded in grasping this elusive reality of holding companies so as
to bring it within the framework of a sufficiently explicit and precise body
of law. In municipal law, certain precautionary and, moreover, fairly
sporadic measures have been taken, such as obliging parent companies to
submit consolidated balance-sheets that summarize the individual
balance-sheets of the subsidiary companies. The exportation of earnings
has also been made the occasion for measures of control, so as to preclude
the evasion of fiscal requirements by those who do not fulfil the role of
either investor or taxpayer. Finally, certain legai systems require that
foreign limited companies be entered in the national commercial register
before engaging in activity within the territory of the State where the
investment is made. But none of these provisions has ever been more than
partially effective, and their sporadic nature stands in the way of any
systemization. With the advent of transnationality, the question of the
law applicable involves problems of a particularly thorny and controver-
sial nature: for example, that of the apportionment of jurisdictional

57
BARCELONA TRACTION (SEP. OP. BUSTAMANTE Y RIVERO) 37

competence among the States in whose territories the various companies
of the group are established. Other, still graver questions can be posed,
moreover, and it may be wondered, for example, whether a holding
company neither registered nor domiciled in the country of its operations
can avail itself of the right of diplomatic protection; and whether, in such
a case, the principle of the responsibility of the State charged with
wrongdoing operates undiminished or only for the benefit of certain
subsidiaries. In short, the whole subject is bedevilled, on the international
plane, with the existence of gaps in the law which it would be desirable to
close either by way of treaties (bilateral or multilateral agreements) or
through the possible emergence—hardly likely in the circumstances—of
customary law.

4. Meanwhile, in the face of this reality, the only way to try and resolve
disputes resulting from the insufficient development of the law in its
present stage of evolution is to submit them to the appreciation of muni-
cipal courts. But as the number of gaps in legislation increases, so the
task of the judge grows more difficult and more and more resembles a
work of legislation, something which is always dangerous and out of
place on his part. It is no doubt for this reason that in the present case
the Barcelona Traction bankruptcy proceedings in Spain have given rise
to numerous controversial episodes in which scathing criticism has been
met with apologetics of a questionable kind. Having regard to the orienta-
tion the Court has given to the Judgment it is delivering, it is not possible
to broach the merits of the dispute in order to examine the charges
relating to the denial of justice of which Belgium complains; in my
opinion, however, this does not absolve the international judge of his
obligation to lay stress on the objective position of the question of prin-
ciple, i.e., the existing disparity between the development of certain phe-
nomena in international economics, such as the grouping of limited
companies under what are known as holding companies, and the evolu-
tion of the law applicable. This evolution has lagged behind; and it is
possible that the legal lacunae which have in consequence made their
appearance may hamper the proper working of justice.

*

5. The preliminary question of the exhaustion of the remedies of
Spanish municipal law, though it was joined to the merits by the Judgment
delivered by the Court in 1964, did not on that account lose its character
of being a preliminary question. The relevant rule of international law in
fact lays it down that a claim based on the principle of the diplomatic
protection of foreign nationals is only amenable to decision if it is shown
that the remedies provided by municipal law have been exhausted. For
this reason, I think the Court might have included an examination of this
question in its Judgment, since, properly speaking, this matter merely
complements the other, concerning Belgium’s jus standi. Even supposing

58
BARCELONA TRACTION (SEP. OP. BUSTAMANTE Y RIVERO) 58

that that State had proved its capacity to institute proceedings in behalf of
the shareholders in Barcelona Traction, the essential charges advanced in
its Application could only have been examined by the Court if the ex-
haustion of local means of complaint had first been proved.

Due note must at all events be taken of the fact that, even though the
question of the various procedural remedies to be employed is closely
bound up with the merits of the Belgian claim, the Court has decided that,
since the Belgian Government has not been shown to have jus standi, it
must refrain from considering in the Judgment the merits of the dispute.
Nevertheless, while respecting this decision, it is still permissible, where
the exhaustion of local remedies rule is concerned, to reason, while
drawing the distinction which is essential in order to preclude, when the
time comes to decide the purely procedural problem, any obtrusion of
elements implying a decision on the merits.

6. The first question to consider in this connection is that of the
ascertainment of the persons obliged to exhaust local remedies in the
present case. In principle, this obligation lies upon those who put forward
a complaint on the grounds of damage allegedly caused in respect of
their rights or interests. In 1958 Belgium submitted a first Application in
behalf of Barcelona Traction; but after its discontinuance of proceedings
in 1961 that same State filed a fresh Application in 1962, in behalf, this
time, of the company’s shareholders. As from that moment, the burden of
the obligation to exhaust local remedies fell without any doubt on the
shareholders concerned. Nevertheless, in my opinion all the remedies
sought by the bankrupt company before the date of the second Applica-
tion must, for good legal reasons, be regarded as having been sought for
the benefit of the shareholders. The unlawful acts with which the Spanish
judicial authorities are charged are the same in both Applications. If the
obligation to give the Spanish courts an opportunity to rectify those acts
—which is the underlying intention of the rule—had already once been
complied with by the injured company, it seems clear that the seeking of
those same remedies by the claimants under the second Application would
not still be necessary, indeed would be impossible if the time-limits for
doing so had lapsed with the passing of time. In accordance with the
logic of this reasoning, the omissions of the bankrupt company during the
first period are opposable to the shareholders protected by the terms of
the second Application.

7. My general impression is as follows: it is beyond doubt that, in the
course of the judicial proceedings which took place in Spain, Barcelona
Traction and other persons and entities which made common cause with
it availed themselves of a considerable number of remedies with a view to
having the decisions of the Spanish authorities which they considered
unjust reversed. It is no less true that, on the one hand, those interested
parties did not in all circumstances respect certain general principles
which form the essence of the rule of the exhaustion of local remedies,
and that, on the other, they neglected to seek certain available remedies or

59
BARCELONA TRACTION (SEP. OP. BUSTAMANTE Y RIVERO) 59

did not pursue to the very end other remedies which they had sought but
which they did not take as far as the highest court open to them, and,
finally, that certain natural or juristic persons who had sought various
remedies had in law no chance of succeeding since under Spanish law
they were not empowered to bring such actions. For example: as is well
known, in bankruptcy proceedings only the bankrupt and his creditors
have jus standi in judicio, yet persons who did not possess or did not claim
these capacities nevertheless sought certain remedies.

On another point, the law is clear that it is for the judge alone and not
for the interested party to decide whether a remedy provided by law must
in practice be sought or not. In order to be entitled to refrain from doing
80, it does not suffice for such a party to prejudge the result and to regard
success as improbable either because there are adverse precedents or be-
cause the courts are presumed partial. It seems to me that the defence, on
the Belgian side, placed much reliance in certain circumstances on its own
judgment in evaluating the relevance or viability of certain remedies,
without leaving such decision to the courts, as ought to have been done.

8. Having recalled these questions of principle, I feel it worthwhile to
consider the chief remedies failure to seek which must, in my opinion,
be regarded as an omission for which the Belgian side would be respon-
sible.

So far as administrative remedies are concerned, those that were
omitted concern in particular the decisions by which the Spanish Institute
of Foreign Exchange refused to grant currency that would have made it
possible to implement the various plans of compromise contemplated
between Barcelona Traction and its bondholders, and, more particularly,
its refusal to approve the last plan of compromise, which provided—at
the cost of a considerable loss—for the conversion into Spanish currency
of certain bonds expressed in foreign currency. The regulations then in
force in Spain allowed private parties to apply to the competent authorities
for the necessary authorizations: it is consequently evident, in accordance
with well-established principles relating to administrative hierarchies,
that all refusals of authorization of such a nature could form the subject
of an appeal to a higher authority. The refusals of the Spanish Institute of
Foreign Exchange ought consequently to have led to complaints by the
interested party to the Minister of Commerce, to whom the Institute was
directly responsible. Furthermore, this type of appeal, known as a
hierarchic appeal, is indispensable if it is desired that it should subse-
quently be possible for a contentious-administrative appeal to be admitted.

It has been alleged that no remedy is available against certain ad-
ministrative decisions if they fall within the discretionary power of the
authority which takes them, since that power, by virtue of its very
nature, excludes all possibility of their reversal. But the proceedings have
shown that precedents are to be found in Spanish administrative juris-
prudence of remedies sought and granted against decisions of this kind,

60
BARCELONA TRACTION (SEP. OP. BUSTAMANTE Y RIVERO) 60

for a discretionary power by no means implies an arbitrary one and only
a higher authority is able to discern whether a subordinate official has
exceeded the limits of a reasonable discretion and ventured into the
unlawful domain of arbitrariness or unjust discrimination.

So far as the remedy of a contentious-administrative appeal is con-
cerned, it can be said to constitute the culminating point of purely ad-
ministrative procedure. When appeals to the administrative authorities
have been totally exhausted, the way of contentious-administrative pro-
ceedings remains open and has the advantage that this matter falls within
the purview of the Supreme Court. It is true that in order to have access to
this new remedy it would have been necessary in the present instance for
the party concerned first to appeal to the Minister against the decisions of
the Spanish Institute of Foreign Exchange, in order to obtain a decision
from the highest administrative authority, that is to say, an irrevocable
decision. This remedy was not sought; and it ought to have been, in
particular, in connection with the refusal to authorize the implementation
of the last plan of compromise, which provided for the payment of the
bonds in pesetas, for the subsidiary company Ebro maintained in relation
thereto that it had been the subject of unjust discrimination on the part of
the administrative authorities, when compared with other entities.

9, With respect to judicial remedies, I must refer in the first place to the
remedy of “opposition” to the bankruptcy judgment (auto de quiebra),
for which provision is made in Article 1028 of the Spanish Commercial
Code and in Article 1326 of the Code of Civil Procedure. The former
article lays down a time-limit of eight days as from the publication of the
bankruptcy: judgment within which this remedy may be sought. On
17 March 1948, no plea of opposition having been entered, the Reus judge
gave a decision declaring the bankruptcy judgment delivered with respect
to Barcelona Traction on 12 February 1948 to be final and res judicata.
The pleadings show that, by extra-judicial means, this Toronto company
had knowledge of the bankruptcy adjudication in Spain two days after
the Reus judgment was delivered; that the newspapers of Toronto, of
Montreal and of London published information on this subject as from
14 February; that representatives of or shareholders in the company
made statements to the press in Toronto and Madrid during the month of
February alluding to the bankruptcy adjudication; that on 1 March the
president of the company, on behalf of the board of directors, addressed
to bondholders a circular letter concerning the bankruptcy adjudication;
and that the company on 9 March gave a power of attorney to enter
judicial appearance in Spain (see Annex 81 to the Preliminary Objections).
There is thus no doubt that from an extra-judicial or factual point of view
Barcelona Traction would have been in a position to take legal action and
enter a plea of opposition to the bankruptcy judgment well before the
decision taken by the Reus judge on 17 March. However, the bankruptcy
proceedings gave rise to a controversy between the Parties with respect to
two points of law: the non-notification of the judgment of 12 February to

61
BARCELONA TRACTION (SEP. OP. BUSTAMANTE Y RIVERO) 61

the bankrupt at its domicile in Toronto (Article 260 of the Cade of Civil
Procedure), and the positive irregularity which, according to Belgium,
characterized the mode of publication of the said judgment, which took
place only in Spain and never at Toronto where the bankrupt company
had its domicile. The Belgian Government maintains that in these circum-
stances the legal time-limit for making use of the remedy of “opposition”?
did not begin to run. In fact, Barcelona Traction did not enter a plea of
opposition to the bankruptcy until June 1948. The Spanish Government
takes the view that, since Barcelona Traction’s subsidiaries were domi-
ciled and carried on their activities in Spain, publication abroad was not
warranted. The Court could only have decided these disputed points by ex-
amining the relevant decisions of the municipal courts which upheld the
Spanish position, in order to establish whether or not a denial of justice
from the point of view of international law can be imputed to them:
which would have meant deciding the merits of the case. Since such a
pronouncement has been ruled out by the Judgment, I must refrain from
taking up a position on the question of whether the Belgian side did or
did not seek the local remedy of “opposition” to the bankruptcy judg-
ment in proper fashion and in good time.

10. The judicial order of 17 March 1948, which finally confirmed the
effects of the bankruptcy judgment of 12 February, was no doubt of a
very serious nature, for it opened the way for the sale of the bankrupt’s
property. The remedies sought by the subsidiaries against this order were
paralysed, in accordance with the law, in consequence of the Boter
declinatoria; it consequently became necessary to seek a different sort of
remedy in order to avoid or postpone the sale. One of the few remedies
capable of having this effect was the remedy of revisidn (Articles 1796
et seq. of the Code of Civil Procedure). According to the law, this remedy
may be sought if a judgment which has become final was delivered “as a
result of subornation, violence or other fraudulent means” (paragraph 4
of the article referred to). In this connection, the Application speaks of
arbitrariness, partiality, contempt for the principle of the equality of
parties, and, in short, of a “deliberate intention’”’ on the part of certain
Spanish judicial authorities “‘of favouring” the personal “plans” of the
enemies of Barcelona Traction. These defects, in Belgium’s opinion, go
beyond mere negligence, flagrant errors or imperfections in the law applic-
able. Referring more specifically to the bankruptcy judgment pronounced
by the Reus judge, Belgium has spoken in the Reply of ‘‘flagrant con-
nivance” between that judge and the petitioners in bankruptcy (para-
graph 26) and in oral argument of the court’s lack of scruples. It has thus
unequivocally maintained that there was dolus or fraud.

Belgium has raised various objections with regard to the appropriate-
ness and effectiveness of the remedy of revision.

In the first place, it contends that under Spanish law revisiôn is only
available against a sentencia firme, i.e., against a judgment finally pro-
nouncing upon an action or claim, and that in Spanish terminology itself

62
BARCELONA TRACTION (SEP. OP. BUSTAMANTE Y RIVERO) 62

a bankruptcy judgment is only an auto, i.e., a decision which puts an end
not to the dispute, as a sentencia or judgment proper does, but only to
an incidental issue or partial aspect of the case.

This assertion might appear justified from a strictly terminological
point of view, but in fact bankruptcy proceedings have in substance a
structure all their own, which differs from that of ordinary proceedings
with their three classic stages of statement of claim and answer thereto,
production of evidence and judgment. In bankruptcy, the proceedings are
divided into five “‘sections’’, dealt with in separate “‘files” (Articles 1321
and 1322 of the Code of Civil Procedure). The first section concerns the
bankruptcy judgment, ancillary provisions concerning its execution, and
compositions; the second deals with the administration of the bankruptcy;
the third with the retroactive effects of the bankruptcy; the fourth with the
proving and ranking of debts; and the fifth with the classification of the
bankruptcy and the discharge of the bankrupt. The subject-matter of
each of these sections, each with its separate file, is kept clearly distinct,
and in each of them independent decisions having the force of res judicata
can be delivered. In this sense, it is sound doctrine that a bankruptcy
judgment (auto) can be assimilated to a sentencia, in particular when
that judgment has become final (firme) by express judicial decision,
either through no plea of opposition to it having been entered or through
such opposition’s having failed. It is consequently correct to say that in
such a case the fate or final direction of the action is settled. A bankruptcy
judgment, once it has become res judicata, automatically sets in motion
all the measures of execution which must carry the proceedings through
to their conclusion: liquidation of the assets, payment of the liabilities
and distribution of the surplus if any. The effects of such a judgment are
those of a true sentencia. Lastly (and this is decisive) an examination of
Title XIII, Book II, of the Code of Civil Procedure enables it to be seen
that Article 1330, with Article 755, gives the name of sentencia to the
judge’s pronouncement deciding, after the presentation of evidence, the
incidental proceedings of opposition to the bankruptcy judgment. In
terms of the law, a decision which, in the absence of an entry of opposi-
tion, recognizes such judgment to have the authority of res judicata, has
exactly the same character and weight as a sentencia (see Article 408).

It is consequently my belief that the remedy of revisiôn is available
against an auto adjudicating bankruptcy, since the latter possesses the
characteristics of a true sentencia. In any event, should any doubt have
remained, the rule of exhaustion required that the remedy be sought by
the interested party, for solely a judge can pronounce upon its admis-
sibility.

Still other reservations have been expressed by Belgium with regard to
the possibility of relying on the ground for revisiôn to do with the employ-
ment of fraudulent means in the proceedings. Although in the last stage
of oral argument counsel for Belgium attenuated noticeably the accusa-

63
BARCELONA TRACTION (SEP. OP. BUSTAMANTE Y RIVERO) 63

tions made in the pleadings against certain Spanish judicial authorities,
there was no formal withdrawal of them. Those accusations consequently
stand and, for the purposes of the rule of the exhaustion of local remedies,
evidence would have had to be supplied for it to be possible to establish
whether the proceedings were or were not vitiated by such irregularities.
It was the more indispensable in the present case in that proof of the
facts alleged would have had as its immediate consequence the annulment
of the tainted procedural acts: in other words, that very correction of the
legal position which is the object of the rule. It will consequently be seen
how, from the international point of view, the results of the remedy of
revision are of capital importance when it subsequently comes to estab-
lishing the existence or non-existence of the responsibility of the State.

The Belgian side nevertheless foresaw difficulty in obtaining tangible
proof of the accusations of dishonesty. But it always had at its disposal
against the authorities accused the prior remedy of proceedings to estab-
lish civil lability (Code of Civil Procedure, Articles 903 et seg.), which
would have made it possible to establish whether criminal liability was
involved or not (Article 918 of the same Code). In the event of an affir-
mative answer, the appropriateness of the remedy of revisién would have
been beyond dispute. In short, the omission of this remedy created a legal
vacuity for which the applicant Party must bear the responsibility. The
rule of exhaustion was not complied with.

11. It would also be possible to consider the case of other remedies
that were not sought, or which were sought improperly or out of time, by
Barcelona Traction, Sidro and Sofina, or other entities defending the
interests of the bankrupt company. In this connection an analysis might
be made of certain remedies aimed, for example, at challenging the
jurisdiction of the courts or calling in question certain aspects of the
Conditions of the judicial sale. It seems to me, moreover, to have been
proved by the pleadings and oral arguments that some of the remedies
sought on behalf of Barcelona Traction were not pursued to the end, that
is to say, so far as the obtaining of a final decision from the highest court.
Others were only exhausted after the commencement of the international
proceedings in this Court. I nevertheless do not consider it indispensable
to enter into detail in this connection: I would merely stress that the
remedies I have just examined were considered simply as examples, with-
out there being any intention of exhaustively enumerating them; since
this question has in fact been excluded from the Judgment, any more
thorough study of its many aspects would, indeed, serve no practical
purpose. The essential point is that, certain of the local remedies avail-
able not having been sought or duly pursued to the end, the conditions
for the continuation of diplomatic protection by judicial means have not
been satisfied.

(Signed) J. L. BUSTAMANTE Y RIVERO.

64
